DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  
In the last line of claim 10, “replacement the second replaceable print component” should be corrected to --replacement of the second replaceable print component--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 9-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirama (US 2013/0136459) in view of Wood (US 2012/0250064).
Regarding claim 1, Hirama teaches a computer-implemented (by control part 200A) method (Figs. 10-15 [0109, 0127]) comprising:
receiving a first indication (update within consumable item management table 210A) that a first replaceable component (one of toner containers 320-1 to 320-4) of a print apparatus has been replaced (after replacement, consumable item management table 210A will be updated based on the RFID attached to the replaced component and the “Number of Printable Images” and “RFID” will be increased and “Replacement Flag” will be set to “0” for the replaced component; Fig. 16 [0065-0069, 0086-0090, 0130]); 
receiving, prior to any print impressions being made using the print apparatus since receiving the first indication (i.e., while the cover remains open; note that toner replacement management process S270 occurs when an event of cover-opened occurs [0172-0173], and therefore would occur when the first replaceable component is replaced), a second indication (detection of removal of another of toner containers 320-1 to 320-4) of an intention to replace a second replaceable component (another of toner containers 320-1 to 320-4) of the print apparatus (S274 in Fig. 13 [0176, 0114]); 
10retrieving data (“Number of Printable Images,” “RFID,” and “Replacement Flag”) regarding previous replacements of replaceable components of the print apparatus (number of printable images, RFID, and replacement flag data will change based on amount of use since previous replacement; S271 and S275 in Fig. 13 [0173, 0176, 0114]); 
determining, based on the retrieved data, whether or not replacement of the second replaceable component is premature (i.e., determining whether the replacement flag is 0 or 1; S275 in Fig. 13 [0176, 0114]); and 
responsive to determining that replacement of the second replaceable component 15is premature (i.e., replacement flag is 0), signaling that replacement of the second replaceable component is unnecessary (when replacement flag is 0/OFF, led 420 corresponding to the second replaceable component will blink; S276 in Fig. 13 [0176, 0074, 0114-0115, 0121]).
Hirama fails to teach determining, based on the retrieved data, whether or not replacement of the second replaceable component is to be restricted; and responsive to determining that replacement of the second replaceable component 15is to be restricted, restricting replacement of the second replaceable component.
Wood teaches determining, based on retrieved data (whether a removed consumable’s life span is greater than its expected life span), whether or not replacement of a replaceable component is to be restricted (step 3300 in Fig. 3 [0036]); and responsive to determining that replacement of the replaceable component is to be restricted (NO in step 3300), restricting replacement (either preventing operation of the image forming device when an incorrect identification code has been entered in steps 3600-3700 or allowing operation to resume only after the removed replaceable component has been reinstalled in steps 3600-3800) of the second replaceable component (flow of steps 3300 through 3700 in Fig. 3 [0036-0039]).
Based on the teachings of Wood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hirama to include the steps of determining, based on the retrieved data, whether or not replacement of the second replaceable component is to be restricted; and responsive to determining that replacement of the second replaceable component is to be restricted, restricting replacement of the second replaceable component.  One would have been motivated to make this modification in order to prevent premature or unnecessary replacement of the consumable (Wood [0010]).
Regarding claim 3, modified Hirama teaches a computer-implemented method according to claim 1, wherein restricting replacement of the second replaceable component comprises: causing the print apparatus to display a message on a user interface of the print 25apparatus (step 3400); and causing the print apparatus to receive a user input (step 3500) before enabling the replacement of the second replaceable component (step 3800) (Wood Fig. 3 [0037-0039]).
Regarding claim 4, modified Hirama teaches a computer-implemented method according to claim 1, wherein restricting 30replacement of the second replaceable component comprises: causing the print apparatus to display a message on a user interface of the print apparatus (step 3400); andWO 2021/045757PCT/US2019/04965721 restricting further printing operations using the print apparatus until is it determined that a defined user input (correct identification code) has been received via the print apparatus (Wood Fig. 3 [0037-0039]).
Regarding claim 5, modified Hirama teaches a computer-implemented method according to claim 1, wherein restricting 5replacement of the second replaceable component comprises: restricting further printing operations using the print apparatus, until it is determined that a defined criterion (correct identification code has been entered) has been met (Wood Fig. 3 [0037-0039]).
Regarding claim 9, modified Hirama teaches a computer-implemented method according to claim 1, further comprising: determining, for the second replaceable component, an estimated remaining life span based on an estimated number of print impressions that can be made ([0031]) using the second replaceable component (step 3300); and 5responsive to determining that the estimated remaining life span of the second replaceable component is below a defined threshold (YES in 3300), enabling replacement of the second replaceable component (step 3800) (Wood Fig. 3 [0036-0037]).
Regarding claim 10, Hirama teaches an apparatus, comprising: 10
a processor (host device; [0037, 0091, 0094, 0165]) to: 
determine that a first replaceable print component (one of toner containers 320-1 to 320-4) of a print apparatus 1A (Fig. 10) has been replaced (after replacement, consumable item management table 210A will be updated based on the RFID attached to the replaced component and the “Number of Printable Images” and “RFID” will be increased and “Replacement Flag” will be set to “0” for the replaced component; Fig. 16 [0065-0069, 0086-0090, 0130]); 
receive, from a processor 200A (Fig. 10) of the print apparatus, prior to an advancement of an impression count of a print impression counter of the print apparatus (i.e., while the cover remains open; note that toner replacement management process S270 occurs when an event of cover-opened occurs [0172-0173], and therefore would occur when the first replaceable component is replaced), a signal (detection of removal of another of toner containers 320-1 to 320-4) 15indicating that a request has been made to replace a second replaceable print component (another of toner containers 320-1 to 320-4) of the print apparatus (S274 in Fig. 13 [0176, 0114]); 
acquire details (“Number of Printable Images,” “RFID,” and “Replacement Flag”) of occurrences of previous replacements of replaceable print components of the print apparatus (number of printable images, RFID, and replacement flag data will change based on occurrences of previous replacements of each replaceable print component and amount of use since previous replacement; S271 and S275 in Fig. 13 [0173, 0176, 0114]); 
determine, based on the acquired details, whether or not replacement of the second replaceable component is premature (i.e., determine whether the replacement flag is 0 or 1; S275 in Fig. 13 [0176, 0114]); and 
responsive to determining that replacement of the second replaceable component 15is premature (i.e., replacement flag is 0), signaling that replacement of the second replaceable component is unnecessary (when replacement flag is 0/OFF, led 420 corresponding to the second replaceable component will blink; S276 in Fig. 13 [0176, 0074, 0114-0115, 0121]).
Hirama fails to teach the processor to determine, based on the acquired details, whether or not restrictive action is to be taken in respect of the replacement of the second replaceable print component; and responsive to determining that restrictive action is to be taken, take action to restrict replacement of the second replaceable print component.
Wood teaches determining, based on acquired details (whether a removed consumable’s life span is greater than its expected life span), whether or not restrictive action is to be taken in respect of the replacement of a replaceable print component (step 3300 in Fig. 3 [0036]); and responsive to determining that restrictive action is to be taken, (NO in step 3300), take action to restrict replacement (either prevent operation of the image forming device when an incorrect identification code has been entered in steps 3600-3700 or allow operation to resume only after the removed replaceable component has been reinstalled in steps 3600-3800) of the second replaceable print component  (flow of steps 3300 through 3700 in Fig. 3 [0036-0039]).
Based on the teachings of Wood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Hirama to determine, based on the acquired details, whether or not restrictive action is to be taken in respect of the replacement of the second replaceable print component; and responsive to determining that restrictive action is to be taken, take action to restrict replacement of the second replaceable print component.  One would have been motivated to make this modification in order to prevent premature or unnecessary replacement of the consumable (Wood [0010]).
Regarding claim 13, modified Hirama teaches an apparatus according to claim 10, wherein the restrictive action comprises: instructing the print apparatus to request a user input (step 3400), or preventing further printing from being performed using the print apparatus until a defined criterion (correct identification code has been entered) has been met (step 3700) (Wood Fig. 3 [0037-0039]).
Regarding claim 14, modified Hirama teaches an apparatus according to claim 10, wherein the first replaceable print component 10or the second replaceable print component comprises a component selected from a group comprising: a photoconductive surface; a transfer medium to receive print agent from the photoconductive surface; a print agent application assembly base; and a developer roller of a print agent application assembly (Hirama [0200], Wood [0030]).
Regarding claim 15, Hirama teaches a machine-readable medium ([0048, 0199]) comprising instructions which, when executed by a processor 200A (Fig. 10), cause the processor to:
receive an indication (update within consumable item management table 210A) that a first replaceable component (one of toner containers 320-1 to 320-4) of a print apparatus 1A has been replaced (after replacement, consumable item management table 210A will be updated based on the RFID attached to the replaced component and the “Number of Printable Images” and “RFID” will be increased and “Replacement Flag” will be set to “0” for the replaced component; Fig. 16 [0065-0069, 0086-0090, 0130]); 
prior to the print apparatus being used to perform a printing operation since 20replacing the first replaceable component (i.e., while the cover remains open; note that toner replacement management process S270 occurs when an event of cover-opened occurs [0172-0173], and therefore would occur when the first replaceable component is replaced), receive a request to replace a second replaceable component of the print apparatus (bottle is removed/Y in S274; Fig. 13); 
receive details (“Toner Color,” “Number of Printable Images,” “RFID,” and “Replacement Flag”) of replaceable components of the print apparatus that have been replaced previously (number of printable images, RFID, and replacement flag data will change based on amount of use since previous replacement; S271 and S275 in Fig. 13 [0173, 0176, 0114]), prior to replacement of the first replaceable component (in the toner end inspection process S150; Fig. 12 [0086-0089]), the details comprising an indication of each replaceable component replaced (“Toner Color”) and 25an indication of a print impression count of the print apparatus when each replaceable component was replaced (“Number of Printable Images” is an indication of a print impression count which decreases from a maximum amount when each replaceable component was replaced) (Fig. 16); 
determine, based on the received details, whether or not replacement of the second replaceable component is premature (i.e., determining whether the replacement flag is 0 or 1; S275 in Fig. 13 [0176, 0114]); and 
responsive to determining that replacement of the second replaceable 30component is premature (i.e., replacement flag is 0), signal that replacement of the second replaceable component is unnecessary (when replacement flag is 0/OFF, led 420 corresponding to the second replaceable component will blink; S276 in Fig. 13 [0176, 0074, 0114-0115, 0121]).
Hirama fails to teach the processor to determine, based on the received details, whether or not replacement of the second replaceable component is to be restricted; and responsive to determining that replacement of the second replaceable component 15is to be restricted, restrict replacement of the second replaceable component.
Wood teaches determining, based on retrieved data (whether a removed consumable’s life span is greater than its expected life span), whether or not replacement of a replaceable component is to be restricted (step 3300 in Fig. 3 [0036]); and responsive to determining that replacement of the replaceable component is to be restricted (NO in step 3300), restricting replacement (either preventing operation of the image forming device when an incorrect identification code has been entered in steps 3600-3700 or allowing operation to resume only after the removed replaceable component has been reinstalled in steps 3600-3800) of the second replaceable component (flow of steps 3300 through 3700 in Fig. 3 [0036-0039]).
Based on the teachings of Wood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Hirama to cause the processor to determine, based on the received details, whether or not replacement of the second replaceable component is to be restricted; and responsive to determining that replacement of the second replaceable component is to be restricted, restrict replacement of the second replaceable component.  One would have been motivated to make this modification in order to prevent premature or unnecessary replacement of the consumable (Wood [0010]).

Allowable Subject Matter
Claims 2, 6-8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein replacement of the second replaceable component is to be restricted if the retrieved data indicates that a number of occurrences of multiple replaceable components being replaced at the 20same print impression count of the print apparatus exceeds a defined threshold” in combination with the remaining limitations of claim 2.
Prior art of record does not disclose or suggest the claimed “receiving information regarding print quality defects and/or component failures resulting from, or associated with, the first replaceable component and the second replaceable component; and responsive to determining that the first replaceable component and the second replaceable component have both resulted in or are associated with the occurrence of print 15quality defects and/or component failures, enabling replacement of the second replaceable component” in combination with the remaining limitations of claim 6.
Prior art of record does not disclose or suggest the claimed “receiving information regarding a print quality defect or a component failure 20resulting from, or associated with, the first replaceable component or the second replaceable component; and responsive to determining that the print quality defect and/or the component failure is one of a defined set of print quality defects or component failures, enabling replacement of the second replaceable component” in combination with the remaining limitations of claim 7.
Prior art of record does not disclose or suggest the claimed “receiving information regarding a print quality defect or a component failure resulting from, or associated with, the first replaceable component or the second replaceable component; and 30responsive to determining that the print quality defect or the component failure has occurred within a defined threshold number of print impressions made by the print apparatus since a previous replacement of the first replaceable component or the second replaceable component, enabling replacement of the second replaceable component” in combination with the remaining limitations of claim 8.
Prior art of record does not disclose or suggest the claimed “wherein restrictive action is to be taken in respect of the replacement of the second replaceable print component if the acquired details indicate that the replacement of multiple replaceable print components at the same print impression count of the print apparatus has occurred more than a defined threshold number of times” in combination with the remaining limitations of claim 11.
Prior art of record does not disclose or suggest the claimed “instruction to request an input from a user, the input comprising an indication of the reason for requesting replacement of the second replaceable print component; responsive to determining that a user has provided the requested input, enabling the replacement of the second replaceable print component” in combination with the remaining limitations of claim 12.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852